Citation Nr: 9908429	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
mycotic infection, both feet, involving nails and 
onychogryphosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for esophagitis, 
gastritis, hiatal hernia, gastroesophageal reflux disease, 
and peptic ulcer disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypotonic stomach 
and spastic colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his sister-in-law


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1940 to 
July 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1993 and June 1997 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the November 
1993 decision, the RO confirmed the 10 percent evaluation for 
chronic mycotic infection, both feet, involving nails and 
onychogryphosis and denied reopening the claim for service 
connection for stomach condition.  In the June 1997 rating 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a noncompensable 
evaluation.  In a November 1997 rating decision, the RO 
granted a 10 percent evaluation for post-traumatic stress 
disorder.

In the November 1993 rating decision, the RO denied service 
connection for special monthly pension.  In the May 1997 
Travel Board hearing, the appellant withdrew his claim for 
special monthly pension and submitted such withdrawal in 
writing, which is part of the record.  Thus, the Board will 
not consider such claim.

In February 1995, the appellant testified at an RO hearing.  
The appellant alleged that his service-connected chronic 
mycotic infection, both feet, involving nails and 
onychogryphosis had migrated to his legs.  Medical 
professionals have noted that the appellant has shown 
hyperpigmentation on his legs and slight scaling and given a 
diagnosis of stucco keratoses of the feet and legs.  However, 
none of the medical professionals have related the stucco 
keratoses of the feet and legs to the mycotic infection of 
both feet.  This is a separate issue from the appellant's 
claim for an increased evaluation for chronic mycotic 
infection, both feet, involving nails and onychogryphosis and 
such claim has not been the subject of a rating decision, a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  Furthermore, 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the Board.  Subsection (a) of section 
7105 establishes the basic framework for the appellate 
process, as follows: "[a]ppellate review will be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section . . . ."  38 U.S.C.A. § 7105(a); 
see also Bernard v. Brown, 4 Vet. App. 384 (1994).  The steps 
required for the Board to have jurisdiction over this claim 
has not been satisfied.  More recently, when another part of 
VA argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction must be considered.  Specifically, the 
Court would not remand a matter over which it had no 
jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
Court has also held that referral of a claim from the Board 
to the RO is appropriate when the Board does not have 
jurisdiction over such claim.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has had stomach problems since 
service.  He further contends that his foot condition and 
post-traumatic stress disorder are worse than currently 
evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that (1) the evidence supports a 
30 percent evaluation for post-traumatic stress disorder, and 
(2) the preponderance of the evidence is against an increased 
evaluation for chronic mycotic infection, both feet, 
involving nails and onychogryphosis.


FINDINGS OF FACT

1.  The record indicates that post-traumatic stress disorder 
is currently manifested by a Global Assessment of Functioning 
(GAF) score of 57.

2.  Chronic mycotic infection, both feet, involving nails and 
onychogryphosis is currently manifested by moccasin 
distribution of scale involving the soles of the feet 
bilaterally and nail dystrophy with scaling in between the 
toes.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).

2.  Chronic mycotic infection, both feet, involving nails and 
onychogryphosis is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  During the pendency of the appeal, the RO increased 
the appellant's disability evaluation from noncompensable to 
10 percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).  

The appellant underwent a VA examination in May 1995.  The 
appellant reported that he was unable to sleep.  
Specifically, he stated that he got two to four hours of 
sleep and sometimes six hours.  The appellant stated that he 
would awaken in the middle of the night, but did not know 
why.  He stated that the nightmares occurred every seven to 
ten days, and that they usually involved some kind of 
movement in combat.  The appellant stated that he has been 
known to holler in his sleep.  He stated that he had 
intrusive thoughts about the war, particularly if someone 
talked about it.  His intrusive thoughts generally involved 
combat, such as the time that his whole squadron was killed, 
which was the most traumatic thing that had happened to him 
during World War II,  He stated that he had not been with 
that squadron for very long, so he was not particularly close 
to anyone.  He denied any survivor guilt.  He stated that 
when he heard thunder, he would jump out of his skin and that 
he would still flinch when he heard certain sounds.  He was 
uncomfortable in crowds.  He stated that he avoided watching 
war movies.  He stated that he and his wife had been married 
for 46 years and got along very well.  He stated that he 
visited his children and people and had many friends; 
however, during the last several years, he had not been as 
socially active.  The VA psychiatrist stated that the 
appellant was casually groomed and was edentulous.  He was 
fully cooperative, but was quite anxious.  Speech was 
occasionally pressured.  His thought processes and 
associations were logical and tight, and no loosening of 
associations were noted, nor was any confusion.  There was no 
gross impairment in memory, and the appellant was oriented 
times three.  Hallucinations were not complained of, and no 
delusional material was noted during the evaluation.  Insight 
and judgment were adequate, and the appellant denied any 
suicidal ideation.  The VA psychiatrist stated that the 
appellant was competent and did not need psychiatric 
hospitalization at the time.  The diagnosis was post-
traumatic stress disorder, chronic, and the Global Assessment 
of Functioning (GAF) score was 57.  

The appellant had an RO hearing in October 1997, which 
addressed only the claim for an increased evaluation for 
post-traumatic stress disorder.  He stated that he could not 
be around people and that he did not socialize very much.  He 
stated that he was having nightmares.  He stated that when he 
woke up from a nightmare, that he would have trouble falling 
back to sleep afterwards.  The appellant stated that he and 
his wife got along well, but that he would lose his temper 
with her.  The appellant's spouse stated that the appellant 
would lose his temper at night.  She stated that she had to 
cut the number of days she was working because she was scared 
to leave him alone.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

The applicable evaluations for post-traumatic stress disorder 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked  
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

The Board notes that the appellant entered a claim to the 
effect that the condition was more severe than evaluated.  To 
that extent, he was correct, and the evaluation was increased 
from noncompensable to 10 percent in November 1997.  The 
appellant has not informed the Board as to whether he is 
satisfied with the 30 percent disability rating.  The Board, 
however, proceeds under the assumption that he seeks a higher 
evaluation.  AB, 6 Vet. App. at 38.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 30 percent evaluation for post-
traumatic stress disorder.  At the May 1995 VA examination, 
the appellant stated that he had intrusive thoughts about the 
war, which involved his squadron being killed.  He stated 
that he had significant problems sleeping.  The appellant 
stated that he was uncomfortable in crowds.  He had been more 
socially active previously, but had become less so recently.  
He stated that he avoided watching war movies.  The appellant 
stated that he and his wife had a nice relationship.  The VA 
psychiatrist stated that the appellant was casually groomed, 
fully cooperative, and "quite anxious."  His speech was 
occasionally pressured.  His thought processes and 
associations were logical and tight.  There was no loosening 
of associations noted, nor any confusion.  There was no gross 
impairment in memory.  The appellant did not complain of 
hallucinations or delusions.  He denied any suicidal 
ideation.  The appellant testified that he lost his temper 
easily.  His spouse stated that she did not like to leave the 
appellant alone in the house sometime.  The evidence has 
established that the appellant's post-traumatic stress 
disorder is no more than moderate and thus no more than 
30 percent disabling. 

This determination is supported by the VA physician's finding 
in the May 1997 VA psychiatric examination that the GAF was 
57.  Although the GAF does not fit neatly into the rating 
criteria, the GAF is evidence, the Court has noted the 
importance of the GAF and defined the terms of the GAF.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF of 57 (which falls within the range of 
51 - 60) is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  Moderate symptoms are indicative of no 
more than a 30 percent evaluation.

The evidence establishes that an evaluation in excess of 30 
percent is not warranted.  The evidence has not shown, nor 
has the appellant alleged, that he has a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech.  The 
VA psychiatrist stated that the appellant's thought processes 
and associations were logical and tight.  He did not stated 
that the appellant had impaired judgment or impaired abstract 
thinking, disturbances in motivation or mood, or difficulty 
understanding complex commands.  The appellant had no 
suicidal ideations, and no hallucinations or delusions.  The 
Board has determined that the appellant's post-traumatic 
stress disorder is 30 percent and no more.

The appellant is competent to report his symptoms.  To the 
extent that he stated that he was worse than evaluated, it 
was true in that the RO increased his evaluation from 
0 percent to 10 percent in November 1997 and the Board has 
determined that a 30 percent evaluation is warranted.  As 
stated above, the medical findings do not support an 
evaluation in excess of 30 percent.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 30 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

II.  Chronic mycotic infection, both feet, involving nails 
and onychogryphosis

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for chronic mycotic 
infection, both feet, involving nails and onychogryphosis is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath, 1 Vet. App. at 595.  All relevant 
facts on this issue have been properly developed and the duty 
to assist has been met.  38 U.S.C.A. § 5107(a).  

Service connection for onychogryposis, toenails, was granted 
by means of an April 1956 rating decision and assigned a 
noncompensable evaluation.  In February 1961, the RO 
reclassified the service-connected disability as chronic 
mycotic infection of both feet, involving nails and 
onychogryphosis, and granted a 10 percent disability 
evaluation.  

An October 1993 VA outpatient treatment report reveals that 
the appellant was seen for his tinea pedis and reported that 
his feet had improved.  The VA examiner stated that there was 
no scaling or erythema and gave an assessment of improved 
tinea pedis with treatment.  

The appellant underwent a VA examination in November 1993.  
The VA examiner noted that the appellant had a moccasin 
distribution of scale involving the soles of both feet, which 
was KOH positive.  The assessment was tinea pedis, chronic 
type.  The VA examiner stated that an antifungal treatment 
would probably be effective for the feet.  

A July 1994 VA outpatient treatment report reveals that the 
appellant was seen for his tinea pedis.  The VA examiner 
stated that his feet were positive for erythema bilaterally.  
There was mild scaling on the sides of the feet.  The VA 
examiner noted that the appellant was doing much better with 
the topical treatment.  In October 1994, the VA examiner 
noted that the appellant had nail dystrophy with scaling in 
between the toes and an ingrown left great toenail.  In 
February 1995, the VA examiner noted that the appellant had 
discoloration, thickening, and dystrophy of all his toenails 
bilaterally.  He had minimal scaling on the plantar surfaces.  
The assessment was tinea pedis-improving.  In February 1995, 
the appellant testified at an RO hearing.  He stated that the 
skin condition had migrated to his legs and that it itched 
all the time.  He stated that he had blisters on his leg, 
which would come and go.  In May 1995, the VA examiner noted 
that the appellant had toenail dystrophy and subungual debris 
and yellow discoloration.  The assessment was onychomycosis.  
In September 1995, the VA examiner noted that the appellant's 
tinea pedis was well controlled.  In December 1995, the VA 
examiner stated that the appellant had minimal moccasin 
scaling and positive subungual debris with thickening of all 
toenails.  

In April 1996 and July 1996, the appellant's feet were 
positive for onychomycosis.  In August 1996, the appellant 
had his left first toenail removed because it was painful.  
Prior to removal, the VA examiner noted that there appeared 
to be a new nail growing underneath the toenail.  In February 
1997, the appellant's feet had mild scaling and erythema 
bilaterally.  He had dystrophic, thick nails with proximal 
clearing.  The diagnosis was onychomycosis.

The appellant underwent a VA examination in March 1997.  The 
appellant stated that he had very itchy dermatitis that 
concentrated between his toes and subsequently spread to 
involve his toenails.  Physical examination of the 
appellant's feet revealed KOH positive scale in a moccasin 
distribution over his feet.  He had toenail dystrophy with 
thickening, as well as KOH positive subungual debris.  The 
impression was tinea pedis with onychomycosis.  

In May 1997, the appellant testified before this Board 
Member.  He stated that he had a fungus on his toenails that 
would get worse during the summer time.  He stated that he 
had to wear white socks all the time.  He stated that he 
could wear only leather soles.  The appellant stated that he 
had to have a toenail from his big toe removed because of 
pain and that this pain interfered with his walking.  He 
stated that he could walk three or four blocks, at which 
point, he would stop and take off his shoes so that air could 
get into them.  He stated that he was getting regular medical 
treatment from VA.  The appellant stated that he would soak 
his feet in Epsom salts, which helped.  The appellant's wife 
stated that the appellant could not walk at times.  This 
Board Member asked her if she had stepped on her husband's 
feet at times, to which she responded yes.  He asked what his 
reaction was, which she answered was that he would holler 
because his feet hurt.  The appellant's sister-in-law did not 
testify as to the appellant's service-connected chronic 
mycotic infection, both feet, involving nails and 
onychogryphosis.

In August 1997, the VA examiner noted that the appellant's 
toes three and toes four were positive for onychogryphosis 
bilaterally.  The VA examiner noted that there was no 
scaling.  The VA examiner recommended that the appellant do 
two-hour water soaks a day and to cut nails after the soaks 
when needed.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The appellant's service-connected chronic mycotic infection, 
both feet, involving nails and onychogryphosis is rated by 
analogy with eczema.  Diagnostic Code 7806 provides a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. Part 4, Diagnostic Code 7806 
(1998).  A 10 percent evaluation is assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Ibid.  A 30 percent evaluation is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ibid.  A 50 percent evaluation is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant eczema.  Ibid.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  In October 1993, it was noted that the 
appellant had no scaling or erythema on his feet.  In 
November 1993, he had a moccasin distribution of scale 
involving the soles of both feet, which was KOH positive.  In 
July 1994, his feet were positive for erythema bilaterally 
and there was mild scaling on the sides of his feet.  In 
October 1994, the appellant had nail dystrophy with scaling 
in between the toes and an ingrown left great toenail.  In 
February 1995, the appellant had discoloration, thickening, 
and dystrophy of all his toenails bilaterally.  He had 
minimal scaling on the plantar surfaces of his feet.  In May 
1995, the appellant had toenail dystrophy and subungual 
debris and yellow discoloration.  In September 1995, a VA 
examiner noted that the appellant's tinea pedis was well 
controlled.  In December 1995, he had minimal moccasin 
scaling and positive subungual debris with thickening of all 
toenails.

In February 1997, he had mild scaling and erythema 
bilaterally and dystrophic, thick nails with proximal 
clearing.  In March 1997, the appellant reported very itchy 
dermatitis that concentrated between his toes.  He had KOH 
positive scale in a moccasin distribution over his feet.  He 
also had 10 toenail dystrophy with thickening and subungual 
debris.  In August 1997, the VA examiner noted that toes 
three and toes four were positive for onychogryphosis 
bilaterally, but that there was no scaling.  The Board finds 
that the appellant's chronic mycotic infection, both feet, 
involving nails and onychogryphosis is no more than 
10 percent disabling.  See 38 C.F.R. Part 4, Diagnostic Code 
7806.  

An evaluation in excess of 10 percent is not warranted.  The 
medical examinations and the VA outpatient treatment reports 
have not shown that the appellant's chronic mycotic 
infection, both feet, involving nails and onychogryphosis is 
characterized by exudation or constant itching with extensive 
lesions or marked disfigurement.  See 38 C.F.R. Part 4, 
Diagnostic Code 7806.  In October 1993, there was no scaling 
or erythema.  Numerous medical records show moccasin scaling 
bilaterally and dystrophic, thick toenails; however, the 
examination reports nor the treatment reports reveal 
exudation, extensive lesions, or marked disfigurement.  In 
March 1997, the appellant reported very itchy dermatitis.  He 
did not, however, report constant itching.  It must be noted 
that at the February 1995 RO hearing, the appellant alleged 
that his service-connected foot disorder had migrated to his 
legs.  As to that, the appellant described constant itching.  
The Board does not find that the appellant's complaints of 
constant itching to be that of his service-connected chronic 
mycotic infection, both feet, involving nails and 
onychogryphosis but rather the diagnosis of stucco keratoses 
of the feet and legs, which no professional has related to 
the appellant's service-connected disability.  In the 
numerous VA outpatient treatment reports and at the time of 
the VA examinations, the appellant did not report itching, 
except in March 1997.  The Board finds that such is 
indicative of no more than "itching" as opposed to 
"itching constant."  See 38 C.F.R. Part 4, Diagnostic Code 
7806 (comparing the 10 percent evaluation with the 30 percent 
evaluation).  Additionally, examinations nor treatment 
reports showed extensive lesions, systemic or nervous 
manifestations, or exceptionally repugnant chronic mycotic 
infection, both feet, involving nails and onychogryphosis.  
See id.  Thus, an evaluation in excess of 10 percent is not 
warranted.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his chronic mycotic infection, 
both feet, involving nails and onychogryphosis is worse than 
the current 10 percent disability evaluation, specifically, 
that he could walk only three to four blocks before he would 
have to stop and take off his shoes so that air could get 
into them, the Board finds that the medical findings do not 
support an evaluation in excess of 10 percent.  As stated 
above, the examinations nor the treatment reports revealed 
findings consistent with exudation or constant itching, 
extensive lesions, or marked disfigurement.  The Board does 
not doubt that the disorder may be subject to periods of 
exacerbations; however, multiple examinations demonstrate 
periods of improving tinea pedis.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Therefore, the Board finds that chronic mycotic infection, 
both feet, involving nails and onychogryphosis is no more 
than 10 percent disabling.


ORDER

A 30 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits denied.  An increased 
evaluation for chronic mycotic infection, both feet, 
involving nails and onychogryphosis is denied.  


REMAND

The RO has considered the appellant's claim for esophagitis, 
gastritis, hiatal hernia, gastroesophageal reflux disease, 
and peptic ulcer disease, as a claim to reopen previously 
denied claims.  In June 1948, the RO denied service 
connection for spastic colitis because, although he had a 
diagnosis of such in service, he had not brought forth 
evidence of a current disability.  In November 1957, the RO 
denied service connection for hypotonic stomach and stated 
that such was held to have existed prior to service and was a 
developmental or constitutional abnormality for which service 
connection could not be granted.  

The appellant has brought forth evidence of diagnoses of 
esophagitis, gastritis, hiatal hernia, gastroesophageal 
reflux disease, and peptic ulcer disease.  The Board finds 
that such diagnoses are indicative of a new claim, as opposed 
to a previously denied claim and that the claim should be 
adjudicated as a claim for service connection and not a claim 
to reopen.  Additionally, the Board finds that a separate 
issue of whether new and material evidence has been submitted 
to reopen a claim for hypotonic stomach and spastic colitis 
is on appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to adjudicate the claim as 
a claim for service connection for 
esophagitis, gastritis, hiatal hernia, 
gastroesophageal reflux disease, and 
peptic ulcer disease and consider all the 
evidence of record.

2.  The appellant is placed on notice 
that he has a duty to submit evidence of 
a well-grounded claim for service 
connection for esophagitis, gastritis, 
hiatal hernia, gastroesophageal reflux 
disease, and peptic ulcer disease.  If he 
has medical evidence on these diagnoses, 
he must submit such evidence.

3.  The appellant is placed on notice 
that he has a duty to submit evidence of 
new and material evidence to reopen the 
claim for service connection for 
hypotonic stomach and spastic colitis.  
If he has any evidence related to 
hypotonic stomach and spastic colitis, 
which has not been previously submitted, 
he must submit that evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 18 -


